UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-07443 Name of Registrant: Vanguard Whitehall Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: October 31st Date of reporting period: July 31, 2013 Item 1: Schedule of Investments Vanguard International Explorer Fund Schedule of Investments As of July 31, 2013 Market Value Shares ($000) Common Stocks (93.1%) 1 Australia (4.3%) Amcor Ltd. 1,617,810 15,375 Computershare Ltd. 1,596,703 14,038 Mirvac Group 9,338,318 13,758 Iluka Resources Ltd. 1,285,696 12,713 Ansell Ltd. 761,702 12,692 Incitec Pivot Ltd. 3,205,064 7,574 PanAust Ltd. 2,114,958 3,723 ^,* Mesoblast Ltd. 617,926 3,259 Domino's Pizza Enterprises Ltd. 95,440 996 SAI Global Ltd. 273,888 933 * Karoon Gas Australia Ltd. 144,274 734 Nufarm Ltd. 140,541 568 Tox Free Solutions Ltd. 163,864 480 * Transpacific Industries Group Ltd. 548,611 422 Sims Metal Management Ltd. 40,961 330 Austria (1.4%) ^ Mayr Melnhof Karton AG 135,000 14,791 Rosenbauer International AG 100,000 7,039 Kapsch TrafficCom AG 70,000 2,986 Schoeller-Bleckmann Oilfield Equipment AG 11,401 1,344 Andritz AG 22,075 1,193 Zumtobel AG 92,235 1,133 Belgium (0.1%) D'ieteren SA/NV 37,250 1,690 Cie d'Entreprises CFE 19,112 1,160 Brazil (0.5%) BR Properties SA 593,450 4,917 Cia Hering 335,430 4,499 * Magazine Luiza SA 182,300 408 Arezzo Industria e Comercio SA 24,600 384 Canada (0.0%) * Niko Resources Ltd. 6,173 43 China (2.0%) Yuexiu Transport Infrastructure Ltd. 18,546,000 9,488 Shenzhou International Group Holdings Ltd. 2,766,000 7,826 ^ Baoxin Auto Group Ltd. 10,625,500 7,798 Jiangsu Expressway Co. Ltd. 7,356,000 7,643 Minth Group Ltd. 1,032,000 1,835 Dah Chong Hong Holdings Ltd. 2,367,000 1,790 Parkson Retail Group Ltd. 3,956,500 1,571 * WuXi PharmaTech Cayman Inc. ADR 33,900 753 Microport Scientific Corp. 775,000 622 Shanghai Fosun Pharmaceutical Group Co. Ltd. 273,000 477 Denmark (2.9%) * Jyske Bank A/S 500,000 21,902 * Sydbank A/S 850,000 19,012 * Matas A/S 498,762 10,858 * Auriga Industries Class B 150,000 4,305 DSV A/S 55,947 1,466 Rockwool International A/S Class B 6,498 1,027 H Lundbeck A/S 39,672 799 Finland (0.1%) F-Secure Oyj 878,186 1,977 Tikkurila Oyj 39,890 876 France (4.1%) Groupe Eurotunnel SA 2,600,000 20,397 Bourbon SA 542,327 14,727 Medica SA 650,000 13,365 Saft Groupe SA 399,516 9,869 Eurofins Scientific 25,700 5,630 Alten SA 145,000 5,396 Lectra 600,000 4,628 * Inside Secure SA 669,300 2,006 Eurazeo 25,930 1,666 Wendel SA 14,131 1,634 Imerys SA 22,503 1,488 AtoS 14,312 1,077 Vallourec SA 13,187 779 * Groupe Fnac 28,000 629 Germany (7.1%) Freenet AG 1,250,000 29,815 * Tom Tailor Holding AG 720,800 15,702 * SAF-Holland SA 1,240,000 14,344 Delticom AG 290,000 14,204 XING AG 160,000 11,716 * Tipp24 SE 190,000 10,902 MTU Aero Engines AG 87,654 7,963 Sartorius AG Prior Pfd. 60,000 6,577 STRATEC Biomedical AG 142,136 5,268 * Deutsche Annington Immobilien SE 211,906 5,117 RIB Software AG 590,000 3,805 CANCOM SE 110,482 3,685 ^ VTG AG 180,000 3,375 Wirecard AG 95,000 2,930 * Prime Office REIT-AG 567,000 2,512 Grenkeleasing AG 13,347 1,227 ElringKlinger AG 17,730 656 Rheinmetall AG 13,236 612 Gildemeister AG 24,130 561 * Osram Licht AG 14,102 550 KUKA AG 12,410 548 Wacker Chemie AG 5,412 528 Hong Kong (1.5%) Techtronic Industries Co. 7,639,500 18,660 Yue Yuen Industrial Holdings Ltd. 2,613,500 7,189 Johnson Electric Holdings Ltd. 5,599,000 3,327 ASM Pacific Technology Ltd. 61,700 670 Dah Sing Banking Group Ltd. 300,000 348 Sitoy Group Holdings Ltd. 695,000 279 India (2.9%) * Idea Cellular Ltd. 6,031,093 16,740 * Gujarat Pipavav Port Ltd. 15,036,675 11,808 Shriram Transport Finance Co. Ltd. 720,522 7,472 Apollo Hospitals Enterprise Ltd. 470,010 7,247 Multi Commodity Exchange of India Ltd. 509,658 5,339 McLeod Russel India Ltd. 883,951 4,167 Emami Ltd. 523,260 4,022 Ashok Leyland Ltd. 9,984,208 2,230 Indonesia (0.4%) Ciputra Property Tbk PT 73,359,500 6,556 * Matahari Department Store Tbk PT 370,500 449 Ireland (3.4%) Smurfit Kappa Group plc 1,250,000 25,280 Grafton Group plc 2,100,000 17,135 ^ Irish Continental Group plc 375,000 11,491 Glanbia plc 650,000 8,501 IFG Group plc 3,312,005 5,749 Isle of Man (0.3%) * Lamprell plc 2,700,000 5,953 Italy (3.5%) Prysmian SPA 800,000 16,265 Amplifon SPA 3,100,000 15,524 * Sorin SPA 4,000,000 10,898 Azimut Holding SPA 388,017 8,719 Credito Emiliano SPA 800,000 4,399 De'Longhi SPA 220,000 3,514 Danieli & C Officine Meccaniche SPA 190,000 3,309 Cairo Communication SPA 290,000 1,605 * Yoox SPA 43,485 1,142 Pirelli & C. SPA 80,512 1,057 Brunello Cucinelli SPA 34,430 933 Beni Stabili SPA 1,342,670 869 Salvatore Ferragamo SPA 19,490 668 * Safilo Group SPA 32,215 663 Immobiliare Grande Distribuzione 393,649 414 Japan (18.3%) Tokai Tokyo Financial Holdings Inc. 2,239,900 16,610 NEC Networks & System Integration Corp. 667,000 14,568 Aica Kogyo Co. Ltd. 731,600 14,123 Nihon Parkerizing Co. Ltd. 678,000 13,452 Tsuruha Holdings Inc. 141,800 13,040 Nippon Soda Co. Ltd. 2,201,000 12,574 Nitta Corp. 639,300 12,467 Nichi-iko Pharmaceutical Co. Ltd. 572,900 12,319 Unipres Corp. 620,300 12,174 Musashi Seimitsu Industry Co. Ltd. 480,300 12,089 JSP Corp. 732,000 11,987 Arcs Co. Ltd. 646,400 11,908 ^ Kuroda Electric Co. Ltd. 830,900 11,573 Asahi Diamond Industrial Co. Ltd. 967,000 9,980 Trusco Nakayama Corp. 469,300 9,506 Hitachi High-Technologies Corp. 387,400 8,443 Daibiru Corp. 803,600 8,428 Koito Manufacturing Co. Ltd. 430,000 8,292 Lintec Corp. 432,600 8,157 Kureha Corp. 2,390,000 7,990 Kissei Pharmaceutical Co. Ltd. 398,000 7,723 Takasago International Corp. 1,482,000 7,543 ^ Modec Inc. 257,100 7,524 Mitsui Sugar Co. Ltd. 2,314,000 7,507 Plenus Co. Ltd. 420,400 7,216 Nabtesco Corp. 306,400 6,415 Glory Ltd. 261,200 6,122 Tsutsumi Jewelry Co. Ltd. 265,500 6,119 Hitachi Transport System Ltd. 416,800 5,984 Yushin Precision Equipment Co. Ltd. 304,400 5,601 Sumitomo Real Estate Sales Co. Ltd. 102,050 5,514 Capcom Co. Ltd. 304,100 5,402 Tsumura & Co. 189,400 5,395 Eagle Industry Co. Ltd. 392,000 5,339 Icom Inc. 130,500 3,042 Shinko Plantech Co. Ltd. 355,400 2,780 Nafco Co. Ltd. 121,200 2,298 Nikkiso Co. Ltd. 159,000 1,993 ^ Nippon Thompson Co. Ltd. 349,000 1,668 IHI Corp. 378,000 1,590 Kakaku.com Inc. 43,100 1,492 Yamato Kogyo Co. Ltd. 45,800 1,484 Mitsubishi UFJ Lease & Finance Co. Ltd. 278,500 1,424 Amada Co. Ltd. 189,000 1,356 Shinsei Bank Ltd. 581,000 1,289 Hoshizaki Electric Co. Ltd. 36,900 1,283 Hitachi Metals Ltd. 106,000 1,273 Nihon Nohyaku Co. Ltd. 128,000 1,270 Nifco Inc. 46,600 1,268 Mori Seiki Co. Ltd. 97,700 1,265 Shionogi & Co. Ltd. 58,000 1,177 Fujikura Kasei Co. Ltd. 227,000 1,067 Mitsubishi Gas Chemical Co. Inc. 143,000 1,057 Pigeon Corp. 22,400 1,054 Japan Petroleum Exploration Co. 23,200 995 Yokogawa Electric Corp. 75,700 979 Sega Sammy Holdings Inc. 41,700 970 Denyo Co. Ltd. 67,100 953 SCSK Corp. 45,800 933 GLP J-Reit 918 899 Zenkoku Hosho Co. Ltd. 25,200 882 Don Quijote Co. Ltd. 16,800 879 THK Co. Ltd. 41,800 870 Message Co. Ltd. 342 839 Yaskawa Electric Corp. 69,000 822 Hulic Co. Ltd. 67,700 810 Tokyo Tomin Bank Ltd. 77,400 798 Tenma Corp. 57,400 738 ^ Ferrotec Corp. 155,300 713 Nippon Shinyaku Co. Ltd. 40,000 681 Shizuoka Gas Co. Ltd. 96,500 679 Sanrio Co. Ltd. 13,800 672 Ichiyoshi Securities Co. Ltd. 48,300 634 Tamron Co. Ltd. 31,000 621 Makino Milling Machine Co. Ltd. 102,000 594 Internet Initiative Japan Inc. 17,100 587 Nippon Shokubai Co. Ltd. 44,000 455 IBJ Leasing Co. Ltd. 14,300 422 ^ Pocket Card Co. Ltd. 50,900 379 Sumco Corp. 35,700 315 Aeon Mall Co. Ltd. 12,180 303 Luxembourg (0.1%) * Reinet Investments SCA 62,416 1,216 2 O'Key Group SA GDR 72,848 942 Malaysia (0.3%) Bursa Malaysia Bhd. 2,412,500 5,788 Mexico (0.1%) Fibra Uno Administracion SA de CV 301,500 962 Grupo Sanborns SA de CV 304,100 704 Netherlands (2.6%) Delta Lloyd NV 1,717,510 37,116 Koninklijke Ten Cate NV 350,000 8,457 Unit4 NV 205,000 6,937 USG People NV 75,020 559 New Zealand (0.8%) Fletcher Building Ltd. 1,340,581 8,701 Chorus Ltd. 3,646,279 7,863 Norway (3.5%) * Storebrand ASA 4,950,000 28,459 Borregaard ASA 4,990,000 21,036 Schibsted ASA 200,000 10,187 Prosafe SE 550,000 5,513 * Polarcus Ltd. 3,000,000 2,501 Kongsberg Gruppen AS 77,200 1,448 Petroleum Geo-Services ASA 53,379 717 Singapore (1.9%) UOL Group Ltd. 2,322,000 12,754 Mapletree Industrial Trust 9,634,880 10,221 Sembcorp Industries Ltd. 1,549,000 6,184 First Resources Ltd. 4,598,000 6,071 Vard Holdings Ltd. 3,102,000 2,010 Indofood Agri Resources Ltd. 886,000 617 South Korea (1.9%) Hankook Tire Co. Ltd. 340,370 18,207 BS Financial Group Inc. 613,600 8,759 ^ Halla Visteon Climate Control Corp. 293,780 8,707 Amorepacific Corp. 1,031 869 Green Cross Corp. 7,247 845 CJ O Shopping Co. Ltd. 2,267 738 Sweden (1.6%) Loomis AB Class B 800,354 17,161 Byggmax Group AB 2,100,000 12,977 Opus Group AB 1,040,427 1,046 Concentric AB 52,262 616 Switzerland (6.2%) Helvetia Holding AG 67,000 29,913 Kuoni Reisen Holding AG 72,751 26,211 Forbo Holding AG 28,950 20,907 Clariant AG 1,150,000 17,978 * Gategroup Holding AG 617,396 13,948 Orior AG 200,000 11,056 * Dufry AG 10,922 1,429 Tecan Group AG 14,605 1,407 Partners Group Holding AG 4,964 1,315 Aryzta AG 12,720 785 Actelion Ltd. 8,112 539 Taiwan (1.1%) Giant Manufacturing Co. Ltd. 1,381,000 10,440 CTCI Corp. 3,710,000 6,672 Lung Yen Life Service Corp. 1,867,000 5,755 Thailand (0.3%) Hemaraj Land and Development PCL 62,202,400 6,644 United Kingdom (19.9%) DCC plc 570,000 23,126 Telecom Plus plc 850,000 17,060 CSR plc 1,800,000 15,571 WS Atkins plc 825,000 14,548 * Sports Direct International plc 1,300,000 13,027 Grainger plc 4,915,405 13,015 Dechra Pharmaceuticals plc 1,200,000 12,487 SIG plc 4,500,000 12,438 Millennium & Copthorne Hotels plc 1,400,000 11,790 Inchcape plc 1,300,000 11,279 Elementis plc 2,943,092 11,215 Premier Oil plc 2,000,000 10,997 John Wood Group plc 772,222 10,603 Persimmon plc 560,045 10,525 Daily Mail & General Trust plc 825,000 10,138 Ashtead Group plc 850,000 9,119 Ultra Electronics Holdings plc 328,733 9,078 IG Group Holdings plc 1,018,094 8,930 Berkeley Group Holdings plc 258,043 8,864 ^ Kier Group plc 382,637 8,641 Spirit Pub Co. plc 7,000,000 8,286 Travis Perkins plc 300,000 7,763 TalkTalk Telecom Group plc 2,000,000 7,522 Berendsen plc 600,000 7,460 Devro plc 1,500,000 7,137 Senior plc 1,650,000 6,675 Ricardo plc 1,000,000 6,610 London Stock Exchange Group plc 250,000 5,966 * LMS Capital plc 5,005,187 5,929 Eco Animal Health Group plc 1,618,166 5,733 Halma plc 675,000 5,710 QinetiQ Group plc 2,000,000 5,633 Invensys plc 729,000 5,523 Micro Focus International plc 450,000 5,440 * Findel plc 1,600,365 4,972 Bodycote plc 525,000 4,942 A.G.BARR plc 600,000 4,938 Photo-Me International plc 3,400,000 4,832 Domino Printing Sciences plc 500,000 4,822 Synthomer plc 1,600,000 4,793 N Brown Group plc 530,000 4,172 Victrex plc 180,000 4,130 Oxford Instruments plc 185,000 4,029 * Gulfsands Petroleum plc 3,581,812 3,215 RM plc 2,034,198 2,599 Babcock International Group plc 136,394 2,441 TT electronics plc 750,000 1,949 * Mothercare plc 240,030 1,520 Savills plc 143,697 1,379 James Fisher & Sons plc 86,412 1,378 Direct Line Insurance Group plc 380,782 1,315 Informa plc 152,308 1,217 Mears Group plc 172,450 1,054 Debenhams plc 603,891 996 De La Rue plc 64,575 970 Hansteen Holdings plc 671,430 959 Domino's Pizza Group plc 98,789 858 Tyman plc 237,134 840 Computacenter plc 108,180 800 Hunting plc 57,415 722 * Ophir Energy plc 115,460 662 * Thomas Cook Group plc 272,533 635 Booker Group plc 309,417 622 Hays plc 356,532 560 Keller Group plc 30,665 518 Chemring Group plc 84,895 397 AZ Electronic Materials SA 70,053 326 * Pinnacle Staffing Group plc 673,983 — Total Common Stocks (Cost $1,558,331) Coupon Temporary Cash Investments (8.1%) 1 Money Market Fund (7.4%) 3,4 Vanguard Market Liquidity Fund 0.124% 150,794,924 150,795 Face Maturity Amount Date ($000) Repurchase Agreement (0.2%) Goldman Sachs & Co. (Dated 7/31/13, Repurchase Value $4,200,000, collateralized by Federal National Mortgage Assn. 3.000%-5.000%, 2/1/26-2/1/42, Federal Home Loan Mortgage Corp. 2.431%-4.500%, 7/1/41- 1/1/42, with a value of $4,284,000) 0.090% 8/1/13 4,200 4,200 U.S. Government and Agency Obligations (0.5%) 5 Fannie Mae Discount Notes 0.065% 8/28/13 1,000 1,000 Fannie Mae Discount Notes 0.095% 10/16/13 5,000 4,999 5,6 Fannie Mae Discount Notes 0.098% 11/6/13 2,150 2,149 5,6 Freddie Mac Discount Notes 0.095% 11/18/13 1,600 1,599 Total Temporary Cash Investments (Cost $164,742) Total Investments (101.2%) (Cost $1,723,073) Other Assets and Liabilities-Net (-1.2%) 4 Net Assets (100%) ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $27,917,000. * Non-income-producing security. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 96.3% and 4.9%, respectively, of net assets. 2 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2013, the value of this security represented 0.0% of net assets. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Includes $29,349,000 of collateral received for securities on loan. 5 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 6 Securities with a value of $3,899,000 have been segregated as initial margin for open futures contracts. 7 Securities with a value of $336,000 have been segregated as collateral for open forward currency contracts. ADR—American Depositary Receipt. GDR—Global Depositary Receipt. REIT—Real Estate Investment Trust. International Explorer Fund A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Repurchase Agreements: The fund may enter into repurchase agreements with institutional counterparties. Securities pledged as collateral to the fund under repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. The fund further mitigates its counterparty risk by entering into repurchase agreements only with a diverse group of pre-qualified counterparties, monitoring their financial strength, and entering into master repurchase agreements with its counterparties. The master repurchase agreements provide that, in the event of a counterparty’s default (including bankruptcy), the fund may terminate any repurchase agreements with that counterparty, determine the net amount owed, and sell or retain the collateral up to the net amount owed to the fund. D. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—
